DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefiniteness 
and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the" in line three.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is encouraged to amend claim 3 by deleting the word “the”.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (USP 5,653,996), in view of Sampalis et al (USP 8,680,080 B2) and Lu et al (Lipids, 2011, 46:3, 3-23), and further in view of Unger et al (US 2005/0019266 A1).
Hsu taught [abstract] methods for the preparation of liposomes, utilizing aerosolization (e.g., atomizing nozzle taught at [col 10, lines 21-38]) of a solution comprising bilayer-forming materials. Phospholipids were generally taught as liposome-forming lipids [col 4, line 65 to col 5, line 5], inclusive of phosphatidylcholine [col 5, line 14]. In some embodiments, the liposomes were sized 50-100 nm [col 11, lines 25-30]. In some embodiments, liposomes had a net anionic charge [col 15, lines 10-26].
Although Hsu generally taught phospholipids, Hsu did not specifically teach marine extracts from cell membranes of processing streams, comprising PS, PE, PI, LysoPC, PS and PC, as recited in claim 1.
Sampalis taught that [abstract] phospholipid extracts from the processing [col 15, #3] of marine biomasses possess a very high natural stability [col 15, lines 34-36, Table 1]. A variety of types of phospholipids are present in the said extracts, including phosphatidylethanolamine, phosphatidylinositol, phosphatidylserine, phosphatidylcholine [col 15, lines 45-55].

However, Lu taught [abstract and title] the oxidative stability of marine phospholipids (MPL) in the liposomal form, where MPL have a high bioavailability and resistance towards oxidation, resulting in the formation of stable liposomes. The phospholipid composition of marine sources [Table 1] included phosphatidylcholine, phosphatidylethanolamine, phosphatidylinositol, phosphatidylserine and lysophosphatidylcholine.
Since Hsu taught liposomes generally formed of phospholipids, it would have been prima facie obvious to one of ordinary skill in the art to include, within Hsu, marine phospholipid extracts, as taught by Sampalis and Lu.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select marine phospholipid extracts for incorporation into a liposome, based on their recognized suitability for the intended use as liposome-forming lipids, as taught by Lu [Lu; abstract, title, Table 1]. Furthermore, the skilled artisan would be motivated to include lipids with a high natural stability, each as taught by Sampalis [col 15, lines 34-36 and 45-55] and by Lu (as discussed).
Although Hsu generally taught anionic liposomes, Hsu was not specific liposomes carrying phosphatidylserine on the surface, as recited in claim 1.
Nevertheless, Unger taught that negatively charged lipids (phosphatidylserine) on the surfaces of liposomes enhance the stability of the vesicles [0104]. Such negatively 
Since Hsu generally taught net anionic liposomes, it would have been prima facie obvious to one of ordinary skill in the art to include phosphatidylserine on the surfaces of the liposomes taught by the combined Hsu, Sampalis and Lu. In the instant case, it is prima facie obvious to select phosphatidylserine for incorporation into a liposome, based on its recognized suitability for the intended use as a liposome-forming lipid, as taught by Unger [0104]. Furthermore, the skilled artisan would be motivated to include phosphatidylserine, in order to increase stability, and to reduce aggregation, of the liposomes, as taught by Unger [0104].
The instant claim 1 recites a particle diameter of less than 10,000 nm.
Hsu taught liposomes sized 50-100 nm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Claims 2-3 are rendered prima facie obvious because Hsu taught solubilizing the liposome-forming materials in organic solvent, and adding the said to an aqueous solution [claim 1; col 4, lines 30-35]. Sampalis and Lu taught liposome-forming materials comprising a marine biomass, as previously discussed. Furthermore, Hsu and Unger 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612